Pee Curiam.
Where in the trial of a suit for divorce the jury in the final verdict awarded to the libellant, as permanent alimony, the sum of “$35.00 per month for two years,” and where upon this verdict it was decreed that “the plaintiff ree.over of defendant the sum of $35.00 ■ per month, making a total of $840.00 to be paid as follows: $35.00 on the first day of September, 1916, and $35.00 on the first day of each subsequent month until these monthly payments aggregate the sum of $840.00, and that this judgment be a special lien on the property scheduled in the petition, until the total sum of alimony shall be paid as hereafter provided,” and the libellant died before the expiration of the period through which the monthly instalments should be paid, her administrator could not recover, in a suit instituted therefor, the balance of the sum awarded as alimony, inasmuch as the interest of the wife ■ in the alimony set apart ceased at her death, alimony being for the support of the wife during life. Civil Code (1910), §§ 2975, 2988, 2989, 2990; Odom, v. Odom, 36 Ga,. 286 (6) ; Gholston v. Gholston, 54 Ga. 285, 286.

Judgment affirmed.


All the Justices concur, except Beck, P. J., dissenting.